DISSENTING OPINION.
REYNOLDS, P. J.
I concur in the certification of this case to the Supreme Court on the ground that *645the opinion of the majority is in conflict with that of the Kansas City Court of Appeals as set out in State ex rel. Reider v. The Moniteau County Court, 45 Mo. App. 387. I am obliged to dissent, however, from the opinion of my learned Brother Nortoni. I am unable to understand how an adjourned term can be said to be anything but a session of the regular term. The statute provides for adjourned terms, which I take it to mean, a session held in continuation of a regular or special term. Black’s Law Dict. (2 Ed.), defines it to be, “a continuation of a regular term.” It is to be distinguished, he says, from an additional term. It is “a continuation of a previous or regular term; it is the same term prolonged, and the power of the court over the business which has been done, and the entries made at the regular term, continues.” In the case at bar, for instance, the regular term began on the first Monday in February. If the court had been in session for say three consecutive days, commencing with the first day of the February term, and an adjournment of the February term from the third day of that term to, say the first day of March, the session held in March would constitute an adjourned session of the February term and would still be in the February term of the court. I understand from the decision of our Supreme Court in Adcock v. Lecompt, 66 Mo. 40, and State ex rel. Trammell v. Hannibal & St. J. Ry. Co., 101 Mo. 136, 13 S. W. 505, that the word “term” is synonymous with session. Thus at page 42 in Adcock v. Lecompt, Judge Napton says: “The statute does not say that this term shall be the regular term, or special term or adjourned term — but the first term or session of the court, whether regular, adjourned or special.” Judge Black repeats this in State ex rel. v. Hannibal & St. J. Ry. Co., supra. This, I understand, is the construction placed upon this statute by the Kansas City Court of Appeals in the case before referred to. In brief, I think that the essential re*646quirement of the law is, that the petition should remain on file for at least ten days before it is acted on by the court. When it has been on file for that length of time it can be acted upon by the court at any term or session thereafter. As that occurred here, I think the writ should be denied.